Per Curiam.
Judgment affirmed, with costs. The evidence '■shows that in crossing defendant’s tracks the plaintiff exercised 'due caution. ' The injuries complained of were severe. The verdict was a reasonable one, These injuries were caused by defendant’s negligence in turning the curve at Fifty-third street, and Plinth avenue. The evidence shows that defendant’s car was going very fast, in fact,, unreasonably fast,, thus running down plaintiff and injuring her.
Present: Fitzsimoys, Oh. J.; O’Dwyer and Schuchmay, J J.
Judgment affirmed, with costs.